DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garwood (U.S. Patent 4,801,347).  Regarding Claims 1 and 12, Garwood shows that it is known to carry out a method for making a capsule (Abstract: food packaging) including the steps of supplying a first film of thermoplastic material (element 3) and a second film of filtering material (element 1: examiner interprets that a plastic material functions as a filter to certain materials) to a forming mold, superimposing the second film on the first film, the forming mold having a lower half in which a cavity is located (element 11) and an upper half mold provided with a plurality of stretching elements which are movable in a direction perpendicular to the supplying direction (element 13), preheating the first film (Figure 1, element 9), closing the forming mold (Figure 4), and simultaneously forming the article in the cavities using the stretching elements (Figure 5: capsule (3), filter (1)).  Garwood does not show a plurality of cavities.  However, it would have been obvious to one of ordinary skill in the art to modify Garwood to include more than one cavity because duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).  The .
Regarding Claim 3, Garwood shows the method of claim 1 above, including one wherein the forming includes advancing the stretching elements inside the cavity to obtain simultaneously preforming of the bodies of the capsule and filter (Figure 3).
Regarding Claim 4, Garwood shows the method of claim 1 above, including a method wherein the first film and second film are advanced in a direction and are kept taut by at least one supplying means located downstream of the mold (Figure 1, element 23).
Regarding Claim 5, Garwood shows the method of claim 1 above, including a method wherein during closing the first and second film are welded together in preset zones (Column 4, lines 1-4).
Regarding Claim 6, Garwood shows the method of claim 1 above, including a method wherein compressed air is delivered to the forming mold  (Figure 5, element 25).
Regarding Claim 10, Garwood shows the method of claim 1 above, including one further comprising opening the mold at the end of forming the capsule bodies and filter elements and extracting the capsule with filter elements with the help of said supplying means (Figure 5-6; Column 4, lines 25-30).
Regarding Claim 13, Garwood shows the apparatus of claim 12 above, including one wherein the forming mold is provided with a conduit through which compressed air can be delivered (element 25).
Regarding Claim 14, Garwood shows the apparatus of claim 12 above, including one wherein the supplying means includes a gripper element (element 23).
Regarding Claim 15, Garwood shows the apparatus of claim 12 above, including one wherein the preheating device includes heating plates (element 9).
Regarding Claim 16, Garwood shows the apparatus of claim 12 above, including one wherein the second film is arranged to be preheated by the preheating device (element 9).
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garwood, in view of Wrobbel (U.S. Patent 6,318,988).  Garwood shows the method of claim 1 above, but he does not show the stretching elements deforming the first material.  Wrobbel shows that it is known to make an article wherein stretching elements of the forming mold are moved towards a lower mold, stretching first and second films therebetween (Figures 1-2).  It would have been obvious to one of ordinary skill in the art to include Wrobbel’s stretching of both films in the process of Garwood in order to impart the desired level of reshaping to both films.

Allowable Subject Matter
Claims 7-9, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742